Citation Nr: 0740397	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  04-24 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an earlier effective date than October 14, 
1994, for the award of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to initial disability evaluations greater 
than 10 percent prior to February 11, 2000, and 50 percent 
thereafter, for PTSD.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from November 1952 to October 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, which granted 
the veteran's claim for service connection for PTSD, 
assigning a 10 percent evaluation effective October 14, 1994, 
and a 50 percent evaluation effective February 11, 2000.  The 
veteran disagreed with this decision in September 2002, 
seeking higher initial evaluations for his service-connected 
PTSD and an earlier effective date than October 14, 1994, for 
the award of service connection for PTSD.  He perfected a 
timely appeal on these claims in June 2004.

In October 2006, the Board remanded the veteran's claims to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  By letter dated September 17, 1984, the RO notified the 
veteran of its rating decision which denied the claim for 
service connection for PTSD; this decision was not appealed.

3.  A statement on a VA Form 21-4138, "Statement In Support 
Of Claim," that was date-stamped as received at the RO on 
October 14, 1994, constitutes an informal application to 
reopen the previously denied claim for service connection for 
PTSD; there are no documents between the RO's final decision 
in September 1984 and October 14, 1994, which may be 
construed as a formal or informal application to reopen the 
previously denied claim for service connection for PTSD.

4.  In a decision issued in July 2002, the RO essentially 
reopened the veteran's previously denied service connection 
claim for PTSD and granted service connection for PTSD, 
assigning a 10 percent evaluation effective October 14, 1994, 
and a 50 percent evaluation effective February 11, 2000.

5.  The veteran has been service-connected for PTSD since 
October 14, 1994.

6.  Between September 17, 1984, and October 14, 1994, there 
was no communication from the veteran or his service 
representative indicating that he was applying to reopen his 
previously denied service connection claim for PTSD.

7.  The veteran has presented no valid allegations of clear 
and unmistakable error (CUE) with respect to the September 
1984 RO decision, which denied service connection for PTSD.

8.  Prior to February 11, 2000, the veteran's service-
connected PTSD was manifested by, at most, occupational and 
social impairment due to mild or transient symptoms which 
decreased his work efficiency and his ability to perform 
occupational tasks only during periods of significant stress.

9.  Since February 11, 2000, the veteran's service-connected 
PTSD has been manifested by no more than occupational and 
social impairment with reduced reliability and productivity 
or difficulty in establishing and maintaining effective work 
and social relationships; there is no objective evidence of 
occupational and social impairment with deficiencies in most 
areas or total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an earlier effective date 
than October 14, 1994, for the award of service connection 
for PTSD have not been met.  38 U.S.C.A. §§ 5101(a), 5110, 
5111 (West 2002); 38 C.F.R. §§ 3.1, 3.4(b)(1), 3.31, 
3.105(a), 3.151(a), 3.400 (2007).

2.  The criteria for initial disability evaluations greater 
than 10 percent prior to February 11, 2000, and 50 percent 
thereafter, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The claims on appeal are "downstream" elements of the RO's 
grant of service connection in the July 2002 rating decision.  
For such downstream issues, notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 is not required in cases 
where such notice was afforded for the originating issue of 
service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  
In a May 2002 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim for service connection for PTSD, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The letter informed the veteran to 
submit medical evidence, statements from persons who knew the 
veteran and had knowledge of his disability during service, 
and noted other types of evidence the veteran could submit in 
support of his claim.  In addition, the veteran was informed 
of when and where to send the evidence.  After consideration 
of the contents of this letter, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Pursuant to the Board's October 2006 remand, VA provided the 
appellant with notice of the Dingess requirements later in 
October 2006.  Although complete content-complying notice was 
provided after the July 2002 RO decision that is the subject 
of the current appeal, the claimant has had the opportunity 
to submit additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The veteran has 
not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  To the extent that 
Dingess requires more extensive notice as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the veteran's 
earlier effective date for PTSD is being granted and his 
higher initial rating claim for PTSD is being denied herein, 
such matters are moot.  In any event, however, the October 
2006 letter included applicable notice of the Dingess 
requirements.  Thus, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  

In August 1996, the National Personnel Records Center in St. 
Louis, Missouri (NPRC), notified VA that the veteran's 
service records burned up in a July 1973 fire at NPRC and 
were not available.  In cases where the veteran's service 
medical records (or other pertinent records, for that matter) 
are unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his or her case.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  VA must also provide an explanation to the 
appellant regarding VA's inability to obtain his or her 
service medical records.  Dixon v. Derwinski, 3 Vet. App. 261 
(1992). VA's efforts to obtain service department records 
shall continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also 
McCormick v. Gober, 14 Vet. App. 39 (2000).  It appears that 
all known and available records relevant to the issues here 
on appeal have been obtained and are associated with the 
veteran's claims file; the veteran does not contend 
otherwise.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.

The veteran contends that he is entitled to an earlier 
effective date than October 14, 1994, for the award of 
service connection for PTSD.  

In general, except as otherwise provided, the effective date 
of an evaluation an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication indicating an intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a).  To determine when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2007).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  38 C.F.R. 
§ 3.157.  Once a formal claim for compensation has been 
allowed, receipt of a report of examination by VA, or 
evidence from a private physician, will be accepted as an 
informal claim for benefits.  In the case of examination by 
VA, the date of examination will be accepted as the date of 
receipt of a claim.  The provisions of the preceding sentence 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established, or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination.  In the case of evidence from a private 
physician, the date of receipt of such evidence by VA will be 
accepted as the date of the claim.  Id.

The veteran's original claim for service connection for PTSD 
(which he characterized as a nervous condition) was date-
stamped as received by VA on February 12, 1982.  

In a deferred rating decision dated on December 23, 1982, the 
RO noted that a PTSD diagnosis had been raised on a recent VA 
examination of the veteran.  

In a January 11, 1983, letter to the veteran, the RO 
requested that he provide copies of any of his service 
medical records that were in his possession.  In response, 
the veteran notified VA later in January 1983 that all of his 
service records had been destroyed in the July 1973 fire at 
NPRC.

In a letter dated on September 20, 1983, the RO requested 
that the Chief, Psychiatric Service, provide an opinion as to 
whether the veteran developed PTSD.  

In a December 16, 1983, memorandum to the RO, the Assistant 
Chief, Psychiatry Service concluded that, after reviewing the 
veteran's November 11, 1982, VA examination, which contained 
a diagnosis of PTSD, this diagnosis was "fairly well 
supported by the clinical evidence mentioned on the report."  
This VA physician also concluded that the diagnosis of PTSD 
was "a strong possibility, having in mind that it is rather 
difficult to make the diagnosis so many years after the 
original traumatic situations.  I have no evidence to 
disagree with the findings of this examination."

The next correspondence from the veteran occurred when he 
submitted a signed VA Form 21-527 on January 16, 1984.  In 
Part IV of this form, the veteran asserted that he had been 
treated in the past 12 months for a nervous condition.  

The claim for service connection for PTSD was denied in a 
rating decision dated on September 14, 1984, and issued to 
the veteran on September 17, 1984.  The RO noted that the 
veteran's claim had been received on January 16, 1984.  In 
the narrative for the rating decision, the RO concluded that, 
although the veteran had been diagnosed as having PTSD during 
VA examination on November 22, 1982, the medical evidence did 
not confirm a diagnosis of PTSD.  In the cover letter to this 
rating decision, the RO also determined that the evidence 
failed to establish that the veteran's nervous condition 
(PTSD) was service-connected.  

The next correspondence from the veteran occurred when the 
veteran's wife submitted a letter (written in Spanish) to VA.  
This letter is marked with a handwritten "N.O.D."  It was 
dated on September 23, 1984, and was date-stamped as received 
at the RO on October 30, 1984.  The veteran's wife submitted 
a second letter (also written in Spanish) that was dated on 
January 18, 1985, and date-stamped as received at the RO on 
January 21, 1985.

In response to these two letters from the veteran's wife, the 
RO sent a letter to the veteran dated on February 22, 1985, 
indicating that, since the evidence of record showed that he 
was competent and must sign all correspondence with VA, the 
RO could not take action on the apparent notice of 
disagreement submitted by his wife.  There is no record of a 
response to this letter.

The next correspondence from the veteran occurred when he 
submitted a signed VA Form 21-527 that was dated on April 17, 
1989, and date-stamped as received at the RO that same day.  
In Part IV of this form, the veteran again asserted that he 
had been treated in the past 12 months for a nervous 
condition.  He also filed a claim for non-service-connected 
pension benefits.  In a rating decision dated on March 7, 
1990, and issued to the veteran on April 13, 1990, the RO 
granted the veteran's claim for non-service-connected pension 
benefits effective April 17, 1989.

The veteran filed his most recent application to reopen a 
previously denied claim for service connection for PTSD in 
October 1994 when he submitted a signed VA Form 21-4138 that 
was dated on October 14, 1994, and date-stamped as received 
at the RO that same day.  As noted in the Introduction, in 
the currently appealed rating decision issued in July 2002,  
the RO granted service connection for PTSD effective 
October 14, 1994.  Neither of the RO decisions issued in 
September 1984 or April 1990 was appealed.  These decisions 
are final absent a showing of clear and unmistakable error 
(CUE).  38 C.F.R. § 3.105.

Any claim of CUE must be pled with specificity.  Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  The 
specific allegation must assert more than merely disagreement 
with how the facts of the case were weighed or evaluated.  In 
other words, to present a valid claim of CUE, the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  In 
order to show that CUE occurred, the evidence must show that 
the law was incorrectly applied to the facts as they were 
known at the time and that, had the error not occurred, the 
decision would have been manifestly different.  Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).

When considering a claim of CUE, the determination must be 
made based on the record and the law in existence at the time 
of the prior, final decision.  See Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994) [quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992)]; Pierce v. Principi, 240 F.3d 1348 
(Fed. Cir. 2001).

As explained in more detail below, the September 1984 and the 
April 1990 RO decisions were supported by the evidence on 
file and the applicable law and regulations.  Neither of 
these decisions was undebatably erroneous.  Accordingly, 
there is no CUE in either of these decisions.

The veteran's most recent application to reopen a previously 
denied claim of entitlement to service connection for a back 
disability was date-stamped as received by the RO on 
October 11, 1994.  A review of the claims file shows that, 
between September 17, 1984, and October 11, 1994, neither the 
veteran nor his service representative filed a claim for 
service connection for PTSD or requested that the previously 
denied service connection claim for PTSD be reopened.  
Further, a review of the claims file shows that there was no 
communication concerning this claim from the veteran or his 
service representative between September 17, 1984, and 
October 11, 1994.

The veteran's assertions that VA did not consider all of the 
evidence in 1984 and 1990 merely reflect disagreement with 
how the facts of the case were weighed or evaluated.  As 
noted, the RO denied the veteran's service connection claim 
for PTSD in September 1984 based on a review of the veteran's 
service medical records and post-service private treatment 
records and VA clinical records.  There also is no evidence 
that the veteran timely expressed disagreement either with 
the September 1984 or the April 1990 RO decisions.  Although 
the veteran's wife submitted two letters to VA in September 
1984 and January 1985, the RO correctly informed the veteran 
that, since he was considered competent and must sign all 
correspondence with VA, it could take no action on the 
letters submitted by his wife.  The veteran did not respond.  
In any event, the veteran's vague assertions cannot 
constitute valid CUE claims.  See Andre, Crippen, and Bustos.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an effective date earlier than October 11, 1994, for the 
grant of service connection for PTSD.  There is no evidence 
that the veteran's most recent application to reopen a 
previously denied claim of entitlement to service connection 
for PTSD was received by VA prior to October 11, 1994, or 
that either the veteran or his service representative sent 
any communication to VA between September 17, 1984, and 
October 11, 1994, indicating that he intended to file an 
application to reopen a previously denied claim of 
entitlement to service connection for PTSD.  The law and 
regulations on effective dates of awards of disability 
compensation are clear.  The effective date of an original 
claim for compensation or a claim for compensation reopened 
after a final disallowance is the date that entitlement arose 
or the date that the claim was received by VA, whichever is 
the later date (emphasis added).  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Thus, October 11, 1994, is the proper 
effective date for the grant of service connection.

The veteran also contends that he is entitled to higher 
initial evaluations for his service-connected PTSD before and 
after February 11, 2000.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007). Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings. The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history. 38 C.F.R. § 
4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999) and 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. November 19, 
2007).

The veteran's service-connected PTSD is currently evaluated 
as 10 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9411, prior to February 11, 2000, and as 50 percent 
disabling thereafter.  See 38 C.F.R. § 4.130, DC 9411 (2007).

Under DC 9411, a 10 percent rating is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decreased work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress or for symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name. 38 C.F.R. § 4.130, DC 9411 (2007).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  GAF scores are but one piece of information 
to be examined, and the Board is obligated to review all 
pertinent evidence and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.

As relevant to the veteran's claim, a GAF score of 41-50 
represents serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job).  A GAF score of 71 
to 80 indicates that, if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficult concentrating after family argument) and no 
more than slight impairment in social, occupational or school 
functioning (e.g., temporarily falling behind in schoolwork).

As noted above, it appears that most of the veteran's service 
records were lost in the July 1973 fire at NPRC.  A review of 
the veteran's separation physical examination in October 
1955, a copy of which was in the claims file, shows that the 
veteran's psychiatric system was normal at service 
separation.  The in-service examiner stated that there was 
"nothing in present personal medical history of clinical 
significance."

VA clinical records show that, on VA psychiatric examination 
on November 22, 1982, mental status examination of the 
veteran showed moderately severe psychomotor retardation, 
unproductive although coherent speech, no delusions, ideas of 
reference, or looseness of association, mild confusion, 
disorganization, a moderately severely depressed mood, no 
suicidal ideation, mildly dysfunctional orientation in terms 
of time, dysfunctional recent memory, poor concentration, and 
impairment in intellectual functioning.  The VA examiner 
stated that the veteran was severely occupationally impaired 
and moderately severely impaired in terms of family and 
social development.  The diagnoses included moderate PTSD 
with agitation and depression.  As noted above, in December 
1983, a different VA examiner agreed with this diagnosis.

A review of translated private treatment records from 
Community Health Center, Ponce, Puerto Rico, dated between 
June 1984 and May 1994 shows that the veteran was diagnosed 
with major depression and treated on an outpatient basis.

On VA examination in January 1990, mental status examination 
of the veteran showed coherent speech, no thought disorder or 
delusions, full orientation, preserved memory, no impairment 
in concentration, a depressed mood with irritability, 
suicidal ruminations "mentioned, not considered really a 
risk," and preserved judgment.  The diagnosis was dysthymic 
disorder.

On VA examination in April 1996 by a board of three 
psychiatrists, the veteran complained of self-isolation and 
poor sleep.  Although he reported serving in Korea for almost 
11 months, the VA examiners noted that his DD Form 214 showed 
only 4 months and 2 days of foreign service.  The veteran 
also "presented contradictory and different details for some 
of his alleged experiences in Korea, and multiple other non-
specific nor detailed experiences."  Mental status 
examination of the veteran showed full orientation, good 
attention, concentration, and memory, clear, coherent, and 
circumstantial speech, no hallucinations, suicidal or 
homicidal ideation, fair judgment and insight, and good 
impulse control.  The veteran's GAF score was 75.  The 
diagnoses included mild dysthymia and dependent personality 
disorder.  The board of VA psychiatrists concluded that "the 
veteran has no clear stressors nor symptomatology as to 
warrant the diagnosis of [PTSD]."

On private psychiatric evaluation by F.H.L.G, M.D., 
(Dr. F.G.), on February 11, 2000, the veteran complained of 
trouble sleeping, nightmares related to combat experiences, 
intrusive recollections of traumatic in-service events, and 
feelings of paranoia.  He had suffered from anxiety and 
depression since active service.  He reported a history of 
15 suicide attempts.  He had been married to his wife since 
1957 and had five grown children.  Mental status examination 
of the veteran showed irritability, anxiousness, adequate 
speech, no auditory hallucinations at the examination but a 
reported history of auditory hallucinations, recurrent 
episodes of flashbacks to his combat experiences in Korea, 
goal-oriented thoughts, no active suicidal ideation, 
recurrent thoughts about suicide, no homicidal ideation, full 
orientation, intact remote and recent memory, impaired 
immediate memory due to marked anxiety, impaired attention 
and concentration due to severe anxiety, and impaired impulse 
control and judgment.  The veteran's GAF score was 50.  The 
impressions included chronic (combat related) PTSD.

On VA examination in June 2002, the veteran complained of 
sadness, irritability, anhedonia, insomnia, a loss of 
appetite, an inability to concentrate, anxiety, restlessness, 
tension, and recurrent distressing thoughts and nightmares 
about his combat experiences in Korea .  The VA examiner 
reviewed the veteran's claims file, including his service 
medical records and post-service private treatment records 
from Dr. F.G.  The veteran described several in-service 
stressors to the VA examiner.  He reported that he had been 
unable to work for 30 years because of "his nervous 
condition, feeling anxious, restless, irritable, and with 
insomnia."  He was still married to his wife of 45 years.  
Mental status examination of the veteran showed full 
orientation, no evidence of psychomotor retardation and 
agitation, coherent and logical thought process, no 
delusions, hallucinations, phobias, obsessions, or suicidal 
ideas, reported intrusive, distressing, recurrent memories 
and nightmares about his combat experiences in Korea, intact 
memory, and good insight and judgment.  The veteran's GAF 
score was 50.  The diagnosis was chronic delayed onset PTSD.

The veteran received regular outpatient VA treatment for his 
PTSD beginning in 2001.  

In an April 2004 letter, Dr. F.G. stated that the veteran's 
current diagnosis was combat related PTSD and his current GAF 
score was 42.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to an initial 
disability evaluation greater than 10 percent for PTSD prior 
to February 11, 2000.  The objective medical evidence shows 
that, prior to February 11, 2000, the veteran's service-
connected PTSD was, at most, minimally disabling.  For 
example, VA examination in November 1982 showed only mildly 
dysfunctional orientation as to time, mild confusion, 
disorganization, dysfunctional recent memory, poor 
concentration, and impairment in intellectual functioning.  
However, there was coherent speech with no delusions, ideas 
of reference, looseness of association, or suicidal ideation.  
Between June 1984 and May 1994, the veteran only was treated 
for major depression on an outpatient basis.  VA examination 
in July 1990 revealed coherent speech and no thought 
disorder, delusions, perception disorders, or concentration 
impairment.  The diagnosis was dysthymic disorder.  VA 
examination in April 1996 by a board of three different VA 
psychiatrists showed full orientation, good concentration, 
coherent speech, no hallucinations, suicidal or homicidal 
ideation, and good impulse control.  The veteran had been 
married to his wife since 1957 and had several adult 
children.  The veteran's GAF score was 75, indicating 
transient symptoms and no more than slight impairment in 
social, occupational, or school functioning.  The diagnosis 
was mild dysthymia and dependent personality disorder.  These 
VA examiners concluded that the veteran lacked clear 
stressors and PTSD symptoms.  

Thus, there is no clinical evidence of occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of an inability to 
perform occupational tasks, reduced reliability and 
productivity, or deficiencies in most areas, or total 
occupational and social impairment, such that an initial 
evaluation greater than 10 percent for PTSD is warranted 
prior to February 11, 2000.  As the currently assigned 
10 percent evaluation appropriately compensates the veteran 
for the disability that he has experienced as a result of 
service-connected PTSD prior to February 11, 2000, 
consideration of additional staged ratings is not warranted 
for this period.  See Fenderson.

The Board further finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
disability evaluation greater than 50 percent for PTSD since 
February 11, 2000.  It appears that the RO assigned a 
50 percent rating to the veteran's service-connected PTSD 
effective February 11, 2000, based on an examination report 
from Dr. F.G. completed on that same date.  At that time, 
Dr. F.G. stated that the veteran reported feelings of 
paranoia and self-isolation and "major difficulties" in 
occupational adjustment which led to "decreased work 
efficiency with frequent and prolonged periods of inability 
to adjust to occupational task[s] due to severe anxiety and 
secondary depression."  Mental status examination of the 
veteran showed that, although he denied auditory 
hallucinations, he also reported hearing voices calling him 
by his name, and he had recurrent thoughts about suicide.  
The veteran's immediate memory was impaired due to marked 
anxiety and his attention and concentration were impaired due 
to severe anxiety.  The veteran's GAF score had declined to 
50, indicating serious symptoms or serious impairment in 
social, occupational, or school functioning.  Dr. F.G. 
concluded that the veteran had a significant level of 
anxiety, anger, and hopelessness, and needed ongoing 
psychiatric treatment due to a major psychiatric disability.  
The veteran's GAF score improved to 60 on VA outpatient 
treatment in March 2002, indicating only moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  On VA examination in June 2002, although the 
veteran reported that he had been unable to work for 30 years 
because of his service-connected PTSD, he was still married 
to his wife of 45 years.  Mental status examination showed 
full orientation, no evidence of psychomotor retardation and 
agitation, coherent and logical thought process, no evidence 
of delusions or hallucinations, and no phobias, obsessions, 
or suicidal ideas.  The veteran's GAF score had worsened 
again to 50.  VA outpatient treatment in December 2002 again 
showed an improved GAF score of 60.  Dr. F.G. stated in an 
April 2004 letter that the veteran's GAF score was 42, again 
indicating serious symptoms.  

Thus, there is no clinical evidence of occupational and 
social impairment with deficiencies in most areas, or total 
occupational and social impairment, such that an initial 
evaluation greater than 50 percent for PTSD is warranted 
since February 11, 2000.  At best, the veteran's service-
connected PTSD was manifested by serious symptoms during this 
period.  As the currently assigned 50 percent evaluation 
appropriately compensates the veteran for the disability that 
he has experienced as a result of service-connected PTSD 
since February 11, 2000, consideration of additional staged 
ratings is not warranted for this period.  See Fenderson.

In adjudicating the veteran's claims for higher initial 
evaluations for PTSD, the Board has considered Fenderson and 
Hart, and whether the veteran is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the U.S. Court of 
Appeals for Veterans Claims (Veterans Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Veterans Court also discussed the concept 
of the "staging" of ratings and found that, in cases where 
an appellant disagrees with an initial disability evaluation, 
it was possible for VA to assign separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period (as in this case).  See Fenderson, 
12 Vet. App. at 126.  The recent decision in Hart appears to 
extend Fenderson to all increased evaluation claims. 

As noted above, there is no evidence that the veteran's PTSD 
should be increased for any other separate period based on 
the facts found during the whole appeal period.  The evidence 
of record from the day the veteran filed the claim to the 
present supports the conclusion that the veteran is not 
entitled to additional increased compensation during any time 
within the appeal period. 

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to an earlier effective date than October 14, 
1994, for the award of service connection for post-traumatic 
stress disorder (PTSD), is denied.

Entitlement to an initial disability evaluation greater than 
10 percent prior to February 11, 2000, and 50 percent 
thereafter for PTSD, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


